RJW Enters., Inc. v Simao (2017 NY Slip Op 03684)





RJW Enters., Inc. v Simao


2017 NY Slip Op 03684


Decided on May 5, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


1009/16 CA 15-02060

[*1]RJW ENTERPRISES, INC., A DIVISION OF PRIMALYN ENTERPRISES, INC., PLAINTIFF-RESPONDENT,
vP.J. SIMAO, LIBERTY SACKETTS HARBOR LLC, IVES HILL COUNTRY CLUB, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


CENTOLELLA LYNN D'ELIA & TEMES LLC, SYRACUSE (DAVID C. TEMES OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
PHILLIPS LYTLE LLP, ROCHESTER (MARK J. MORETTI OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeals from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered February 12, 2015. The order, among other things, granted plaintiff's motion for summary judgment. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties, and filed in the Monroe County Clerk's Office on April 26, 2017,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: May 5, 2017
Frances E. Cafarell
Clerk of the Court